Title: Notes on a Cabinet Meeting, 22 October 1801
From: Jefferson, Thomas
To: 



Oct. 22. prest.4. Secretaries. Captains of Navy reduced from 15. to 9. by a vote on each man struck off. those struck off are Mc.Niel of Boston, Decatur of Pensva., Rogers of Maryld. Tingey of Columbia, *S. Barron of Virga, *Campbell from S. Cara. but a Northern man. the retained are Nicholson & Preble of Mass. Morris & Bainbridge of N.Y. Truxton of Jersey, Barry, Dale & Murray of Pensva. Jas Barron of Virga.
a state of the gallies to be called for and be ready for sale at meeting of Congress unless contrary determn.
Spain to be addressed in a firm but friendly tone on the depredns at Algesiras. not to order convoys for our vessels agt Spain

* on the resignation of Truxton S: Barron is retained, & on that of Preble, Campbell is retained. he is a S. Carolinian by birth
